Interim Decision #1672

MATTER

or

DUZIOAN

In Visa Petition Proceedings
A-8848289 '
.

Decided by Diatrict Director' Decemer 6, 1866
.
.
• ..

A lecturer who has traveled extensively and has been lecturing on her travels

since 1951, whose lectures have received widespread acclaim, and who has
written a book and several magazine articles on her travels, is a person of
exceptional ability in the arts who will benefit prospectively the cultural
interests of *the United States and, therefore, is eligible for preference
classification, as ,a lecturer, under section 203(a) (3) of the Immigration
and Nationality Act,.as'ainefided' by P.L:'89-236,.'

Discussion: The beneficiary was born March 21, 1928,• in Melbourne, Australia, and is a citizen .of that country. She. was last
admitted into the United States at . New York New York, on September 10, 1263, under the provisions of section 101(a) (15) (B) of
the linmigration and Nationality Act and is presently in Washington, •.C. She is a widely acclaimed lecturer who bases her travel
monologues upon a vast reservoir of experiences accumulated through
extensive travels in Australia, Africa, the Middle .East, and Asia..
The -beneficiary,: on June-28, 1966, filed a petition in Washington,
D.0„ under section 203 (a) (3) of the Act to, accord herself third. preere'ace ,classification based upon .ber exceptional ability in the arts as
a lecturer,. ,-Seetion 203(a) (3) of the ..A.ct provides thatIvisas shall be
made available "to qualified immigrants who are members of the professions,, or :who .becanse of their 'exceptional ability the sciences .or .
.the patio:* economy; thearswil'ubnyeftproscivl
cultural interests, or ivelfare of the United States".
In support of her application, the beppficiary has Aupplitted two
categories of independen•evidence regarding her claim to exceptional
ability in the 'arts. The first' consists of letters in her 'behalf from
diverse philanthropic, religious; social, 'Ind cultural organizations.
Among these are the Thomas A. Dooley Foundation, Inc., the Southern School Assemblies Agency, the NatiOnal School Aisemblies
Agency, the 'Cosmos Club (Wrishington, D.C.), and the School Assembly Service, Inc. The second category consists of numerous newspaper reviews regarding her performance as a lecturer. All of this
909

Interim Decision #1672
malarial, without exception, is of a highly favorable nature. Invariably, the adjectives used to describe the impact upon her diverse
audiences are "fascinating", "delightful", "interesting", and the like.
She Is personally described as intelligent, enthusiastic, and with a
"natural sense of humor". Her audiences are said to listen with
"rapt interest" and are "spellbound.". It is estimated by one school
agency alone that she has lectured to one quarter of a million students for that agency. A review of the record shows that she has
been engaged in lecturing since approximately 1951 and that this is
her primary occupation.
It is evident from the critics' reviews and from statements by her
employers that the beneficiary is able to impart to her audiences a
good share of the personal enthusiasm she has in her work. She has
earned widespread acclaim for the uniform excellence of her performances and by her recognized ability to capture and hold her
audiences as she relates of her experiences in many far of lands.
The beneficiary has also authored a book titled. "Two Wheels to
Adventure" (George G. Harrap, Publishers, London, England, 1957,
222 pages). It is based upon her travels in Australia. Several magazine articles of the type found in newspapers' Sunday magazine sections have been published. She also claims to have completed two
years of study at Melbourne University.
' Section 212(a) (14) of the Immigration and Nationality Act provides that preference immigrant aliens described in section 208(a)
(3) of that Act, among others, are ineligible for issuance of immigrant visas and for admission to the United States unless the Secretary of Labor has first issued a certification to the effect that qualified
workers are not available in the United States and that the employment of such aliens will not adversely affect the wages and working
conditions of persons in the United States similarly employed. Under Part 204.2(f), Title 8, Code of Federal Regulations, a visa petition to accord an alien third preference classification may not be
approved until such certification has been issued. 111 the instant case,
. the required. certification was issued by the Department of Labor on
April 22, 1966.
Upon careful consideration of the entire record, it is found that the
beneficiary, as a lecturer, possesses exceptional ability in the arts
which will substantially benefit prospectively the cultural interests of
the United States. She is therefore qualified for preference classification under section 203(a) (3) of the Immigration and Nationality
Act, as amended. Accordingly, the petition will- be approved.
ORDER: It is ordered that the petition be and the same is hereby
approved.
010

